Citation Nr: 0331985	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-02 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an original rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service October 1969 to May 
1971.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a September 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  In that the decision, the RO 
among other things, granted service connection for PTSD, 
awarding a 30 percent rating, and denied service connection 
for a skin condition due to herbicide exposure.  The veteran 
appealed those issues.  In an April 2002 rating decision, the 
RO granted service connection for dermatitis of unknown cause 
and type, granting a 10 percent evaluation.  

REMAND

VA is required to advise claimants of the evidence needed to 
substantiate their claim, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  The 
notice requirements of 38 U.S.C.A. § 5103(a) are not met 
unless VA can point to a specific document in the record.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not been provided with the specific notice required by 
38 U.S.C.A. § 5103(a) and Quartuccio.  

In a VA Form 21-4142 (Authorization and Consent to Release 
Information to the VA), received in March 2001, the veteran 
identified having received treatment for depression, anxiety, 
and PTSD, at the Chelsea Soldiers Home, VA medical facilities 
in Jamaica Plains, Bedford, and Lynn Massachusetts.  He also 
reported receiving treatment from Dr. Jeffrey Hoffman and Dr. 
Tomislav Zarjai.  On VA examination in September 2001, the 
veteran reported that he was receiving treatment at the North 
Shore Psychiatric Association under the care of Dr. Zarjai.  
An attempt to obtain the above noted treatment records has 
not been made.  See 38 U.S.C.A. § 5103(b) (West 2002).  

In April 1988, the veteran was denied service connection for 
PTSD.  In March 2001 he reopened his claim.  At that time, 
the veteran filed claims for PTSD, depression, and anxiety.  

The September 2001 examination report contains diagnoses of 
PTSD, mild symptoms; in addition to major depressive 
disorder, recurrent and very chronic, in partial remission.  
The veteran has claimed that his depression is also service 
connected.  It is not apparent from the examination report 
whether the veteran's chronic and recurrent major depressive 
disorder is or is not associated with his service-connected 
PTSD, especially given that the veteran's PTSD symptoms have 
been described as mild.  The examiner also did not have the 
opportunity to review the records of the veteran's treatment 
since they were not a part of the claims folder.  

The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Colayong v. West, 
12 Vet. App. 524, 534 (1999). 

Accordingly, further appellate consideration will be deferred 
and the veteran's claim is REMANDED to the RO for the 
following action:  

1.  The RO should provide the veteran 
with a VCAA notice letter concerning his 
claim that takes into account the time 
limits of 38 U.S.C.A. § 5103(b).  

2.  The RO should take the appropriate 
steps to obtain copies of any available 
records associated with the veteran's 
identified psychiatric treatment at the 
Chelsea Soldier's Home, VA medical 
facilities in Jamaica Plains, Bedford, 
and Lynn Massachusetts, as well as 
treatment from Dr. Jeffrey Hoffman and 
Dr. Tomislav Zarjai. 

3.  The RO should provide the veteran 
with a new psychiatric examination to 
determine the current severity of his 
PTSD.  The examiner should review the 
claims folder, and note such review in 
the examination report.

The examiner should note whether any 
other psychiatric disability, including 
major depression, is associated with (is 
a manifestation, or arose as a result of) 
the service-connected PTSD.  The examiner 
should note the impact of PTSD and any 
associated psychiatric disorder on the 
veteran's social and occupational 
functioning.  The examiner should 
distinguish symptomatology that is 
related to PTSD and any associated 
psychiatric disability from non-service 
connected psychiatric disability.  If the 
examiner is unable to make such a 
distinction, the examiner should so note.  
The examiner should, if possible provide 
a global assessment of function score 
that is attributable solely to PTSD and 
any associated psychiatric disability.

The examiner should also express an 
opinion as to whether the severity of 
PTSD and any associated psychiatric 
disability has remained the same, 
worsened, or improved since March 29, 
2001.  If the examiner finds that there 
has been a change in the severity of the 
disability, the examiner should, if 
possible, express an opinion as to when 
the change became evident.

4.  The RO should readjudicate the 
veteran's claim.  If the decision remains 
adverse to the veteran, the RO should 
issue a supplemental statement of the 
case.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The Board intimates no opinion, either legal or factual, as 
to the ultimate determination warranted in this case.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


